DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 09 JULY 2020 is considered.  Current pending claims are Claims 1-12 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement filed 23 JULY 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS fails to includes a signature in compliance with 37 CFR 1.33(b).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 13 FEBRUARY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 8, character 34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 ends in a conjunction word ‘and’ and before that a semi-colon.  It appear either there was more to be written after the word ‘and’ or there should be a period after the microfluidic die clause.  Appropriate correction is required.  For examination purposes below, the Examiner has interpreted the claim to end after the ‘microfluidic die’ clause and has indicated the semi-colon and ‘and’ word with a strikethrough.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KILLMEIER, US Publication No. 6,834,937 B2, submitted on the Information Disclosure Statement on 13 FEBRUARY 2021, US Patents Cite No. 1.
Applicant’s invention is drawn towards a device, a microfluidic cartridge. 
Regarding Claim 1, the KILLMEIER reference discloses a microfluidic cartridge, Figure 1, Column 3 line 14-15, ink jet pen 10, comprising: an interior, Figure 1, every device has an interior; an exterior, Figure 1, every device has an exterior; a reservoir disposed in the interior of the microfluidic cartridge and configured to contain a fluid composition comprising a perfume mixture, Column 3 line 15-28, inkjet pen 10 has an ink color (The limitation directed towards the fluid composition comprising a perfume mixture is directed towards material worked on by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young
Additional Disclosures Included are: Claim 2: wherein the microfluidic cartridge of claim 1, wherein the first end portion of the electric circuit is disposed on a first face of the exterior, Figure 1, face where contact pads are located, and the second end portion of the electric circuit is disposed on a second face of the exterior, Figure 1 and 2, face where plate 20 is located, and wherein the microfluidic die is disposed on the second face, Figure 1 and 2.; Claim 3: wherein the microfluidic cartridge of claim 2 further comprising a sticker, wherein the sticker comprises a silicone pressure-sensitive adhesive Column 3 line 45-67, Column 4 line 10-19, Figure 1, TAB circuit 26 is attached to the cartridge body 14 and is protected by pressure sensitive adhesive 32.; Claim 4: wherein the microfluidic cartridge of claim 3, wherein the sticker covers the microfluidic die, Figure 3, Column 4 line 1-9, Column 4 line 64-Column 5 line 45.; Claim 5: wherein the microfluidic cartridge of claim 1, wherein the microfluidic die comprises a semiconductor substrate, Figure 2, semiconductor chip 36, Column 3 line 52-60, comprising a plurality of thermal resistors, a fluid flow substrate comprising a fluid supply channel and one or more fluid chambers, wherein each fluid chamber is associated with one of the plurality of thermal resistors, and a nozzle plate comprising one or more nozzles, wherein each nozzle is in fluid communication with a fluid chamber, Column 3 line 52-67.; and Claim 6: wherein the microfluidic cartridge of claim 1, wherein the fluid composition comprises at least 70 wt. % of a perfume mixture, based on the total weight of the fluid composition.  The limitation directed towards the fluid composition comprising a perfume mixture is directed towards material worked on by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Applicant’s invention is drawn towards a device, a microfluidic cartridge. 
Regarding Claim 7, the KILLMEIER reference discloses a microfluidic cartridge, Figure 1, Column 3 line 14-15, ink jet pen 10, comprising: an interior, Figure 1, every device has an interior; an exterior, Figure 1, every device has an exterior; a reservoir disposed in the interior of the microfluidic cartridge and configured to contain a fluid composition comprising a perfume mixture, Column 3 line 15-28, inkjet pen 10 has an ink color (The limitation directed towards the fluid composition comprising a perfume mixture is directed towards material worked on by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.); a lid enclosing the reservoir, Figure 3, first surface 58, Column 5 line 1-5; a lid sticker disposed on the exterior surface of the lid, the lid sticker comprising a silicone pressure-sensitive adhesive, Figure 3, adhesive 60, Column 5 line 1-29; an electric circuit disposed on the exterior of the microfluidic cartridge, the electric circuit comprises a first end portion having electrical contacts and a second end portion opposing the first end portion, Figure 1, tape automated bonding (TAB) circuit 26 with contact pads 22, and a second end portion opposing the first end portion, Figure 1, Column 3 line 32-52; a microfluidic die disposed on the exterior of the microfluidic cartridge, Figure 2, Column 3 line 53-67, wherein the microfluidic die is electrically connected with the second end portion of the electric circuit and in fluid communication with the reservoir, Figure 1 and 2, Column 3 line 29-67.
Additional Disclosures Included are: Claim 8: wherein the microfluidic cartridge of claim 7, wherein the first end portion of the electric circuit is disposed on a first face of the exterior, Figure 1, face where contact pads are located, and the second end portion of the electric circuit is disposed on a second face of the exterior, Figure 1 and 2, face where plate 20 is located.; Claim 9: wherein the microfluidic cartridge of claim 7 further comprising a sticker, wherein the sticker comprises a silicone pressure-sensitive adhesive, Column 3 line 45-67, Column 4 line 10-19, Figure 1, TAB circuit 26 is attached to the cartridge body 14 and is protected by pressure sensitive adhesive 32.; Claim 10: wherein the microfluidic cartridge of claim 9, wherein the sticker covers the microfluidic die, Figure 3, Column 4 line 1-9, Column 4 line 64-Column 5 line 45.; Claim 11: wherein the microfluidic cartridge of claim 7, wherein the microfluidic die comprises a semiconductor substrate, Figure 2, semiconductor chip 36, Column 3 line 52-60, comprising a plurality of thermal resistors, a fluid flow substrate comprising a fluid supply channel and one or more fluid chambers, wherein each fluid chamber is associated with one of the plurality of thermal resistors, and a nozzle plate comprising one or more nozzles, wherein each nozzle is in fluid communication with a fluid chamber, Column 3 line 53-67.; and Claim 12: wherein the microfluidic cartridge of claim 7, wherein the fluid composition comprises at least 70 wt. % of a perfume mixture, based on the total weight of the fluid composition.  The limitation directed towards the fluid composition comprising a perfume mixture is directed towards material worked on by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,361,146 B1 to SINGH discloses a microfluidic cartridge, Figure 5, Column 6 line 51-57, cartridge 14, comprising: an interior, Figure 5; an exterior, Figure 5; a reservoir disposed in the interior of the microfluidic cartridge and configured to contain a fluid, Figure 5, chamber 28 has ink, Column 6 line 51-67; an electrical circuit disposed on the exterior of the In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797